DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 12/29/2021, has been entered. Claims 1, 13, and 20 are amended, no claims are newly cancelled, claims 21 and 22 are newly added. Accordingly, claims 1, 3-8, 10-14, and 16-22 are pending and considered in this Office Action.
Applicant’s amendments to the specification, filed 12/29/2021, are acceptable.
Claim Objections
Claims 1-22 are objected to because of the following informalities: “…has a complex modulus less than or equal to value of a 30/50 grade…”. It appears that ‘the’ is missing before ‘value’ in independent claims 1, 13, and 20.  Appropriate correction is required.
Additionally, in independent claims 1, 13, and 22, “a 30/50 grade virgin binder’ appears to be unnecessary as the complex modulus value is already claimed (i.e. “less than or equal to 6.0 x 106 Pa” which is equivalent to less than or equal to 6,000,000 Pa). If more is intended by this feature, it is respectfully cautioned that it may cause an issue under 112b because the 30/50 grade virgin binder is unidentified and is being used to define claim scope comparatively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 10-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (U.S. 2013/0199410) in view of Hardman (U.S. 2,877,129).
Regarding claim 1, Maldonado teaches an asphalt binder blend (meeting claimed binder composition) comprising from about 60 to 95 wt% neat asphalt binder and from about 5 wt% to about 40 wt% of asphalt binder extracted from recycled asphalt shingle waste (Paragraph 0032; combination of neat and RAS binder meeting claimed ‘bituminous binder’ of “a)”). Maldonado’s asphalt binder extracted from recycled asphalt shingle waste meets the claimed ‘10 to 100 wt% of a reclaimed asphalt shingle binder’. Notably, about 5 to about 40 wt% overlaps the claimed range of 10 to 100 wt%.
Maldonado does not teach that the asphalt includes 0.05 to 20 wt% of a rheology modifier possessing features (i) and (ii) as claimed.
However, Maldonado identifies at Paragraph 0003 that modification of neat asphalt with RAS material leads to an increase in stiffness at both high and low temperatures. “While an increase in stiffness may be desirable in some cases, increased stiffness at low temperatures can be problematic in cold climates where the asphalt may become brittle and cause cracking of the finished asphalt material. Such undesirable properties limit the potential amount of RAS that can be used.”
Hardman teaches that “the flexibility of the asphalt at low temperatures is determined by the properties of the petrolene fraction of the asphalt. The petrolene properties are modified, according to the invention, by incorporating in the asphalt a liquid organic ester of a monocarboxylic or polycarboxylic aliphatic fatty acid and a monohydric or polyhydric aliphatic or cyclic alcohol” (Col. 2 lines 60-68). The esters can be defined by the formula: R[CO]x[O]yR' wherein R is a saturated or unsaturated aliphatic hydrocarbon radical having a straight or branched chain having about 8 to about 20 carbon atoms (i.e. C8 to C20; Col. 3 lines 1-5). R can be derived from various fatty acids in naturally occurring oils and fats such as soybean and tall oil (Col. 3 lines 14-20) and R’ can be derived from any monohydric or polyhydric alcohol or ether alcohol or which one or more hydroxyl groups are esterified, for instance, glycerol, ethylene glycol, erythritol, pentaerythritol, and others (Col. 3 lines 21-28).
Hardman further teaches that the esters are provided in an amount from 10% to 40% by weight of the asphalt blend (Col. 4 lines 50-57), that typical esters include “naturally-occurring fats and oils…such as soyabean oil and cottonseed oil (Col. 5 lines 2-3). Notably, Hardman teaches that the proportions of the oil and ester are not critical, inasmuch as both are effective for the same purpose (Examiner note: i.e. lowering the flexure limit). However, usually the ester will be in a major proportion, although mixtures containing as little as one-third ester and less are, of course, satisfactory” (Col. 5 lines 15-19). As such, Hardman discloses 10 to 40% of the mixture (see Col. 5 lines 20-26) wherein 30% of the mixture is polyol ester which lies within the claimed range of 5-50 wt% based on the amount of rheology modifier.
Hardman does not quantify the amount of oil or describe the yield of the polyol and fatty acid reaction. However, Hardman teaches that the proportions are not critical (Col. 5 line 15) and so it would be obvious to the person of ordinary skill to determine the desired proportions of oil and unreacted fatty acid for the mixture to lower the flexure limit of the resultant asphalt. 
The selection of an oil and the ester would meet the claimed ‘consists of’.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the interest of the clarity of the record, Applicant’s specification at [00061] is reproduced below:

    PNG
    media_image1.png
    218
    642
    media_image1.png
    Greyscale

Hardman describes the reaction between a C8-C20 fatty acid with a polyol to produce a polyol ester which appears to be no different from Applicant’s disclosure regarding this feature.
Compellingly, Hardman states that “these esters are good asphaltene solvents and are miscible with the petrolenes in the amounts required to reduce the flexure limit of the asphalt to below 20°F…The flexibility of the asphalt of the invention and of the pavement mix obtained by combining such an asphalt with aggregate may be as much as fifty times greater than a standard asphalt at the same temperature. This is a substantial difference, and as might be expected, is accompanied by a high resistance to cracking at low temperatures” (Col. 3 lines 31-40).3
The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to add the ester of Hardman to the asphalt binder blend of Maldonado to address the recognized problem of undesirable stiffness by including an additive (i.e. the ester of Hardman) that will improve the flexibility of the resultant asphalt composition. Said artisan would have a predictable expectation of success in view of Hardman’s disclosure of the substantial difference (“as much as fifty times greater than a standard asphalt at the same temperature”) in combination with the expected improvement of ‘high resistance to cracking at low temperatures’ (Col. 3 lines 31-40).
With regard to the language of the claim “wherein the polyol ester is derived from a thermally stable alcohol having a quaternary carbon located beta to the oxygen of any of its hydroxyl groups”, Hardman specifically teaches suitable alcohols (notably polyols) that include pentaerythritol (Col. 3 lines 21-28). Pentaerythirol possesses a quaternary carbon located beta to the oxygen of any and/or all of its hydroxyl groups. Moreover, pentaerythritol is a thermally stable alcohol (see Applicant’s specification at [00046] where pentaerythritol is expressly named as an example of a thermally stable alcohol).
With regard to the feature requiring the a C8-C24 free fatty acid component having an acid value of at least 180 mg KOH/g, Hardman lists various fatty acid components that overlap with those of Applicant’s specification at [00056] including lauric, palmitic, myristic, stearic, oleic, and linoleic (Col. 3 lines 14-16). In the interest of the clarity of the record, oleic acid has an acid value (KOH/g) of 198.6 (as evidenced by PubChem).
In response to the amended feature directed to the G* modulus (complex modulus which is also recognized as a measure of stiffness of the asphalt binder when considered with the phase angle) less than or equal to 6.0 x 106 Pa (equivalently 6,000,000 Pa), Maldonado teaches at Paragraph 0032 that an RAS asphalt blend without modification was found to have a stiffness value of 3.340 kPa at 76C (equal to 3340 Pa). 
In view that Hardman appreciates control, particularly lowering, of the flexural limit (Col. 3 lines 41-51 and Col 3 line 48-50 “This test, applied to the asphalts of the invention, shows how much ester to add to reduce the flexure limit of the asphalt to 20F or less”), the person of ordinary skill would find it so unlikely, if at all possible, to raise the complex G* modulus values of the modified Maldonado and Hardman compositions to exceed 6,000,000 Pa at ambient temperature as claimed. As such, there is a reasonable presumption, that the modified Maldonado and Hardman binder composition would possess a complex modulus of less than or equal to 6,000,000 Pa absent evidence to the contrary.
Regarding claim 3, Maldonado and Hardman teach the composition as applied to claim 1 above. Maldonado and Hardman do not teach the particular proportions of the components comprising the rheology modifier. 
Hardman does not describe the yield of the reaction between the polyol and fatty acid.
However, it would be obvious to the person of ordinary skill to determine the desired proportions of unreacted fatty acid (C8-C20) for the mixture to lower the flexure limit of the resultant asphalt. It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the interest of the clarity of the record, Applicant’s specification at [00061] is reproduced below:

    PNG
    media_image1.png
    218
    642
    media_image1.png
    Greyscale

Hardman describes the reaction between a C8-C20 fatty acid with a polyol to produce a polyol ester which appears to be no different from Applicant’s disclosure regarding this feature.
Regarding claim 4, Maldonado and Hardman teach the composition as applied to claim 1 above and Hardman teaches that “[h]owever, usually the ester will be in a major proportion, although mixtures containing as little as one-third ester and less are, of course, satisfactory” (Col. 5 lines 15-19). As such, Hardman discloses 10 to 40% of the mixture (see Col. 5 lines 20-26) wherein 30% of the mixture is polyol ester which lies within the claimed range of 10-50 wt% based on the amount of rheology modifier.
Regarding claim 6, Maldonado and Hardman teach the composition as applied to claim 1 above and Hardman further teaches C8-C20 fatty acids from naturally-occurring oils and fats such as tall oil (Col. 3 lines 17-19).
Regarding claim 7, Maldonado and Hardman teach the composition as applied to claim 1 above but fail to teach the acid value of the rheology modifier.
However, in view of the substantial similarity between Hardman’s disclosure and Applicant’s disclosure at [00061], it is prima facie expected that the resultant rheology modifier would possess an acid value within the range of 100 to 190 mg KOH/g. 
While there is routine optimization of the proportions of the components comprising the rheology modifier (as described in claim 1 above), it is noted that the components are substantially similar and such optimization of the proportions would require no more than ordinary skill to achieve an acid value of 100 to 190 mg KOH/g. Moreover, there is no finding of fact from the Hardman that would indicate that the rheology modifier mixture containing yielded polyol ester, hydrocarbon oil, and unreacted free fatty acid would not already be within such a range of 100 to 190 mg KOH/g. Additionally, the claimed range of 100 to 190 mg KOH/g has not been shown to be critical or produce unexpected results.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to Applicant’ In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 8, Maldonado and Hardman teach the composition as applied to claim 1 above but fail to teach the iodine value of the rheology modifier. Hardman does teach that the iodine value of the oil or fat (i.e. fatty acid) should be below about 140 (Col. 3 lines 19-20).
However, in view of the substantial similarity between Hardman’s disclosure and Applicant’s disclosure at [00061], it is prima facie expected that the resultant rheology modifier would possess an iodine value within the range of 110 to 160 mg I2/g. 
While there is routine optimization of the proportions of the components comprising the rheology modifier (as described in claim 1 above), it is noted that the components are substantially similar and such optimization of the proportions would require no more than ordinary skill to achieve an iodine value of 110 to 10 mg I2/g. Moreover, there is no finding of fact from the Hardman that would indicate that the rheology modifier mixture containing yielded polyol ester, hydrocarbon oil, and unreacted free fatty acid would not already be within such a range of 110 to 160 mg I2/g. Additionally, the claimed range of 110 to 160 mg I2/g has not been shown to be critical or produce unexpected results.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to Applicant’ In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 10, Maldonado and Hardman teach the composition as applied to claim 1 above and Maldonado teaches the blend containing from about 60 to about 95 wt% of neat asphalt binder (Paragraph 0032) which overlaps the claimed range of from 50-70 wt% and describes PG grading at Paragraph 0020. To be clear, the person of ordinary skill in the art would understand ‘neat’ to be an unmodified and/or virgin binder (see Paragraph 0026) and that PG (performance grade) is a system that identifies the minimum temperature for which the binder can be used without likelihood of failure and maximum temperature for which this binder can be used with low traffic levels. See Table 1 Sample 1: neat PG 58-28 and 5% RAS and aggregate.
Regarding claim 11, Maldonado and Hardman teach the composition as applied to claim 1 above and Maldonado teaches that asphalt mixes are prepared (See Paragraph 0034 “an asphalt mix comprising an asphalt binder, recycled asphalt shingles material, aggregate…”).
Regarding claim 12, Maldonado and Hardman teach the asphalt composition as applied to claim 11 above and Maldonado further teaches that the asphalt mixes are contemplated for but not limited to use in the construction of rolling surfaces such as roads, parking lots, bridges, highway, airport runways, walk-ways, playgrounds, pavement, and any other surfaces that may require a bituminous or asphalt coating. As such, it would be obvious to use the modified Maldonado and Hardman composition of claim 1 to manufacture the above products for use in cold climates due to the increased flexibility achieved by the incorporation of Hardman’s additive.
Regarding claims 21 and 22, Maldonado and Hardman teach the asphalt composition as applied to claim 1 above but are silent to disclosing the product of complex modulus (G*) times sine phase angle (sin δ) values at temperature less than or equal to 20C or the complex modulus (G*) of the binder composition at -10C.
Maldonado does appreciate the quotient of G*/ sin δ (see Table 2).
However, in view of the substantial similarity of the modified Maldonado and Hardman composition to that instantly claimed, it is prima facie expected that the modified composition would possess such measured values absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maldonado and Hardman as applied to claim 1 above, and further in view of Severance (U.S. 2014/0338565; Of Record).
Regarding claim 5, Maldonado and Hardman teach the composition as applied to claim 1 above but do not expressly teach that the polyol ester is selected from the group as claimed.
Severance teaches the rejuvenation of reclaimed asphalt (including RAS Paragraph 0022) where specific examples of suitable ester-functional rejuvenating agents include ethylene glycol monomerate, glycerol monomerate, neopentyl glycol monomerate, and 2-ethylhexyl monomerate (Paragraph 0052) and discloses that the incorporation of certain ester-functional rejuvenating agents can revitalize aged bitumen binder of reclaimed asphalt and general rejuvenated binders with physical properties similar to those of the original performance graded bitumen (Paragraph 0018). Additionally, Severance teaches that the rejuvenating agents provide desirable softening, better miscibility, and restore lost temperature sensitivity to the binder (Paragraph 0019).
It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the specific ester-functional rejuvenating agents of Severance in view that they are identified as suitable and achieve improved performance such that the aged bitumen (which would be present in RAS) is successfully rejuvenated and imparted with better miscibility and temperature sensitivity. Notably, Hardman teaches ester-functionalized fatty alcohols (i.e. polyol ester).
Claims 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (U.S. 2013/0199410) in view of Hardman (U.S. 2,877,129), in further view of Lackey (U.S. 6,764,542; Of Record).
Regarding claim 13, Maldonado teaches an asphalt binder blend (meeting claimed binder composition) comprising from about 60 to 95 wt% neat asphalt binder and from about 5 wt% to about 40 wt% of asphalt binder extracted from recycled asphalt shingle waste (Paragraph 0032; combination of neat and RAS binder meeting claimed ‘bituminous binder’ of “a)”). Maldonado’s asphalt binder extracted from recycled asphalt shingle waste meets the claimed ‘10 to 100 wt% of a reclaimed asphalt shingle binder’. Notably, about 5 to about 40 wt% overlaps the claimed range of 10 to 100 wt%.
Maldonado does not teach that the asphalt includes 0.05 to 20 wt% of a rheology modifier possessing features (i) and (ii) as claimed or that the blend is emulsified or otherwise combined with an emulsion.
As to the rheology modifier features, Maldonado identifies at Paragraph 0003 that modification of neat asphalt with RAS material leads to an increase in stiffness at both high and low temperatures. “While an increase in stiffness may be desirable in some cases, increased stiffness at low temperatures can be problematic in cold climates where the asphalt may become brittle and cause cracking of the finished asphalt material. Such undesirable properties limit the potential amount of RAS that can be used.”
Hardman teaches that “the flexibility of the asphalt at low temperatures is determined by the properties of the petrolene fraction of the asphalt. The petrolene properties are modified, according to the invention, by incorporating in the asphalt a liquid organic ester of a monocarboxylic or polycarboxylic aliphatic fatty acid and a monohydric or polyhydric aliphatic or cyclic alcohol” (Col. 2 lines 60-68). The esters can be defined by the formula: R[CO]x[O]yR' wherein R is a saturated or unsaturated aliphatic hydrocarbon radical having a straight or branched chain having about 8 to about 20 carbon atoms (i.e. C8 to C20; Col. 3 lines 1-5). R can be derived from various fatty acids in naturally occurring oils and fats such as soybean and tall oil (Col. 3 lines 14-20) and R’ can be derived from any monohydric or polyhydric alcohol or ether alcohol or which one or more hydroxyl groups are esterified, for instance, glycerol, ethylene glycol, erythritol, pentaerythritol, and others (Col. 3 lines 21-28).
Hardman further teaches that the esters are provided in an amount from 10% to 40% by weight of the asphalt blend (Col. 4 lines 50-57), that typical esters include “naturally-occurring fats and oils…such as soyabean oil and cottonseed oil (Col. 5 lines 2-3). Notably, Hardman teaches that the proportions of the oil and ester are not critical, inasmuch as both are effective for the same purpose (Examiner note: i.e. lowering the flexure limit). However, usually the ester will be in a major proportion, although mixtures containing as little as one-third ester and less are, of course, satisfactory” (Col. 5 lines 15-19). As such, Hardman discloses 10 to 40% of the mixture (see Col. 5 lines 20-26) wherein 30% of the mixture is polyol ester which lies within the claimed range of 5-50 wt% based on the amount of rheology modifier.
Hardman does not quantify the amount of oil or describe the yield of the polyol and fatty acid reaction. However, Hardman teaches that "the proportions of the oil and ester are not critical” (Col. 5 line 15) and so it would be obvious to the person of ordinary skill to determine the desired proportions of oil and unreacted fatty acid for the mixture to lower the flexure limit of the resultant asphalt. 
The selection of an oil and the ester would meet the claimed ‘consists of’.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the interest of the clarity of the record, Applicant’s specification at [00061] is reproduced below:

    PNG
    media_image1.png
    218
    642
    media_image1.png
    Greyscale

Hardman describes the reaction between a C8-C20 fatty acid with a polyol to produce a polyol ester which appears to be no different from Applicant’s disclosure regarding this feature.
Compellingly, Hardman states that “these esters are good asphaltene solvents and are miscible with the petrolenes in the amounts required to reduce the flexure limit of the asphalt to below 20°F…The flexibility of the asphalt of the invention and of the pavement mix obtained by combining such an asphalt with aggregate may be as much as fifty times greater than a standard asphalt at the same temperature. This is a substantial difference, and as might be expected, is accompanied by a high resistance to cracking at low temperatures” (Col. 3 lines 31-40).3
The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to add the ester of Hardman to the asphalt binder blend of Maldonado to address the recognized problem of undesirable stiffness by including an additive (i.e. the ester of Hardman) that will improve the flexibility of the resultant asphalt composition. Said artisan would have a predictable expectation of success in view of Hardman’s disclosure of the substantial difference (“as much as fifty times greater than a standard asphalt at the same temperature”) in combination with the expected improvement of ‘high resistance to cracking at low temperatures’ (Col. 3 lines 31-40).
In response to the amended feature directed to the G* modulus (complex modulus which is also recognized as a measure of stiffness of the asphalt binder when considered with the phase angle) less than or equal to 6.0 x 106 Pa (equivalently 6,000,000 Pa), Maldonado teaches at Paragraph 0032 that an RAS asphalt blend without modification was found to have a stiffness value of 3.340 kPa at 76C (equal to 3340 Pa). 
In view that Hardman appreciates control, particularly lowering, of the flexural limit (Col. 3 lines 41-51 and Col 3 line 48-50 “This test, applied to the asphalts of the invention, shows how much ester to add to reduce the flexure limit of the asphalt to 20F or less”), the person of ordinary skill would find it so unlikely, if at all possible, to raise the complex G* modulus values of the modified Maldonado and Hardman compositions to exceed 6,000,000 Pa at ambient temperature as claimed. As such, there is a reasonable presumption, that the modified Maldonado and Hardman binder composition would possess a complex modulus of less than or equal to 6,000,000 Pa absent evidence to the contrary.
Maldonado and Hardman do not teach an emulsion.
Lackey teaches a biodiesel cutback asphalt and asphalt emulsion (Title) that comprises emulsifiable particles of asphalt obtained from petroleum by extraction, water and an oil phase comprising an ester derived from vegetable oils or animal fats (Col. 3 lines 26-30). The person of ordinary skill would appreciate from Lackey’s disclosure that an oil in water emulsion is being described and, as such, would necessarily comprise an aqueous phase with emulsifying agent and a dispersed phase wherein the dispersed phase would comprise the bituminous binder (i.e. the oil/petroleum product/asphalt). Nevertheless, Col. 4 lines 5-9 briefly describes an emulsified asphalt (therefore teaching the presence of an ‘emulsifying agent’).
Compellingly, Lackey teaches that asphalt emulsion use has expanded to the extent that asphalt emulsions can be used for virtually any paving application (Col. 7 lines 23-25) and that “most of the emulsion manufacturing process is conventional, well known, and need not be changed”. This patent was issued July 20, 2004. It would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to emulsify the modified asphalt blend of Maldonado and Hardman because asphalt emulsions are conventional and well known in the asphaltic/bituminous arts as taught by Lackey. Moreover, the person of ordinary skill would have a reasonable expectation of success to emulsify the modified composition of Maldonado and Hardman because Lackey’s emulsion contains asphalt by extraction, water, and an oil phase comprising an ester derived from vegetable oils similarly to Maldonado and Hardman.
With regard to the language of the claim “wherein the polyol ester is derived from a thermally stable alcohol having a quaternary carbon located beta to the oxygen of any of its hydroxyl groups”, Hardman specifically teaches suitable alcohols (notably polyols) that include pentaerythritol (Col. 3 lines 21-28). Pentaerythirol possesses a quaternary carbon located beta to the oxygen of any and/or all of its hydroxyl groups. Moreover, pentaerythritol is a thermally stable alcohol (see Applicant’s specification at [00046] where pentaerythritol is expressly named as an example of a thermally stable alcohol).
With regard to the feature requiring the a C8-C24 free fatty acid component having an acid value of at least 180 mg KOH/g, Hardman lists various fatty acid components that overlap with those of Applicant’s specification at [00056] including lauric, palmitic, myristic, stearic, oleic, and linoleic (Col. 3 lines 14-16). In the interest of the clarity of the record, oleic acid has an acid value (KOH/g) of 198.6 (as evidenced by PubChem).
Regarding claim 14, Maldonado, Hardman, and Lackey teach the emulsion as applied to claim 13 above and Hardman teaches that the fatty acid may be oleic acid (Col. 3 line 16) which has an acid value of 198.6 (as evidenced by PubChem).
Regarding claim 16, Maldonado, Hardman, and Lackey teach the emulsion as applied to claim 13 above and Hardman teaches that the polyol may be pentaerythritol (Col. 3 line 24).
Regarding claim 17, Maldonado, Hardman, and Lackey teach the emulsion as applied to claim 13 above and Hardman teaches that the rheology modifier may be included from 10 to 40 wt% (Col. 4 lines 54-56 and Col. 5 lines 23-25) which overlaps the claimed range of 0.1 to 15 wt%.
Regarding claim 18, Maldonado, Hardman, and Lackey teach the emulsion as applied to claim 13 above and Lackey teaches a biodiesel asphalt emulsion (Example 3) including 67.5% PG 52-28 and 18.5% water. It would be obvious to the person of ordinary skill to substitute the modified Maldonado and Hardman composition in place of Lackey’s PG 52-28 asphalt portion.
Regarding claim 19, Maldonado, Hardman, and Lackey teach the emulsion as applied to claim 19 above and Lackey teaches that the asphalt will contain a polymer or ground tire rubber or some other ‘plastic’ material which can be dispersed or dissolved in the asphalt to swell and form a matrix. Lackey teaches that “many times polymer is not added but that when polymer is added, conventional techniques may be used to blend the base asphalt with the polymer (or copolymer or rubber)” (Col. 3 lines 24-32). 
Regarding claim 20, Maldonado, Hardman, and Lackey teach the emulsion as applied to claim 13 above and Lackey further teaches that asphalt emulsion use has expanded to the extent that asphalt emulsions can be used for virtually any paving application (Col. 7 lines 22-25) and specifically describes a tack coat (Col. 4 lines 15-18) which would necessarily encompass the application of the emulsion to an existing pavement surface.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maldonado, Hardman, and Lackey as applied to claim 13 above, and further in view of Deneuvillers et al. (U.S. 2012/0315088; Of Record).
Regarding claim 19, Maldonado, Hardman, and Lackey teach the emulsion as applied to claim 13 above and while Lackey mentions the inclusion of copolymer, the reference does not expressly describe or suggest an acrylic polymer.
Deneuvillers teaches an asphalt mix for road pavements including at least 80 wt% of reclaimed asphalt pavement (0092) wherein the reclaimed asphalt pavement includes from 4 to 10% of binder (Paragraph 0118; meeting claimed bituminous binder) and 0.1 to 2 wt% of a rejuvenating binder (Paragraph 0093) that may be in the form of an aqueous emulsion (Paragraphs 0085-0088 and 0123). Notably, the emulsion includes an emulsifier/surfactant (Paragraph 0123). Deneuvillers further teaches acrylate polymers have been used to modify bitumens (Paragraph 0116) to provide good stability to the bitumen/polymer mixtures.
Therefore, it would be obvious to select the acrylate polymer or acrylate copolymer of Deneuvillers for the emulsion of Lackey including the modified Maldonado and Hardman asphalt blend so as to provide good stability to the RAS containing asphalt blend while achieving good low temperature performance.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (see bottom of Page 1 to top of page 2 of Remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to Applicant’s arguments directed to the petrolene fraction discussed by Hardman, the person of ordinary skill would know that this is a historical term equivalent to what is currently called ‘maltene’ (see Hardman at Col. 2 lines 35-44 describing petrolenes as being the fraction which is soluble in n-pentane). POSITA would know that asphalt necessarily is composed of both asphaltenes and maltenes (i.e. the latter being the petrolene fraction discussed by Hardman). As such, Applicant’s arguments that Hardman is only directed to a petroleum based oil and, what appears to be an attempt to form a nexus to the petrolene fraction, are not persuasive. As italicized in the rejection above, Hardman does describe fatty acids derived from natural oils such as soyabean and cottonseed among others. Additionally, the hydrocarbon oil that is described by Hardman at Col. 5 is modified by the phrase “[i]f desired”, which indicates that the hydrocarbon oil is optional.
With regard to Applicant’s arguments regarding the amount of ester, it is again noted that Hardman states “the proportions of the oil and ester are not critical” (Col. 5 line 15) and that the person of ordinary skill would find it obvious to optimize the proportions so as to desirably lower the flexural limit as discussed by Hardman. There is no evidence of record demonstrating the criticality of the amounts. 
Potentially, the disclosure at Paragraph 00103 could be useful for the purposes of finding distinguishing claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738